 1   Michael S. Cunningham, Esq. CSBN 272969
     mike@laborattorney.com
 2   CUNNINGHAM LAW, APC
     32605 Temecula Parkway, Suite 211
 3   Temecula, California 92592
     Telephone: (858) 376-7390
 4   Facsimile: (858) 366-4158
 5   Attorney for Plaintiff
 6
 7   Jon C. Yonemitsu CSBN 199026
     jyonemitsu@grsm.com
 8   Kara A. Ritter CSBN 306515
     kritter@grsm.com
 9   GORDON REES SCULLY MANSUKHANI, LLP
10   633 West Fifth Street, 52nd Floor
     Los Angeles, CA 90071
11   Telephone: (213) 576-5091
     Facsimile: (213) 680-4470
12
     Attorneys for Defendant
13
14
15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17
18   HARRY EDQUID, an individual,
                                              Case No.: 4:18-CV-04933-KAW
19                  Plaintiff,                Complaint Filed: July 19, 2018
20
     vs.                                      STIPULATION TO CONTINUE CASE
21                                            MANAGEMENT CONFERENCE;
                                              [PROPOSED] ORDER
22   ENERSYS DELAWARE INC.; and DOES
     1 through 10, inclusive,
23                                            Hearing Date: November 20, 2018
                    Defendants.               Time: 1:30 PM
24                                            Mag. Judge: Hon. Kandis A. Westmore
25                                            Courtroom: Ronald Dellums Federal Building,
                                              1301 Clay Street, Oakland, CA 94612
26
27
28



     Case No. 4:18-CV-04933-KAW                 1.       STIPULATION AND PROPOSED ORDER TO
                                                     CONTINUE CASE MANAGEMENT CONFERENCE
 1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          Plaintiff Harry Edquid (“Plaintiff”) and Defendant Enersys Delaware Inc. (“Defendant”)
 3   (Plaintiff and Defendant are collectively referred to as the “Parties”) hereby jointly submit this
 4   Stipulation and [Proposed] Order to continue the Case Management Conference, which was
 5   previously continued from November 13, 2018 to November 20, 2018.
 6          The Parties, through their attorneys of record stipulate to the following:
 7          WHEREAS the Parties jointly agree to continue the Case Management Conference date
 8   from November 20, 2013 at 1:30 p.m. to November 30, 2018 at 1:30 p.m.
 9          WHEREAS the reason for this Stipulation is: 1) Plaintiff’s Counsel is unavailable on
10   the date and time for which the hearing is scheduled, as a result of a previously planned family
11   vacation. Plaintiff’s Counsel would face considerable expense to attend the hearing as Counsel
12   has pre-paid for his travel, which is non-refundable.
13          WHEREAS a hearing continuance would not prejudice either party.
14          IT IS SO STIPULATED.
15
16
17   Date: November 2, 2018                        GORDON REES SCULLY
                                                   MANSUKHANI, LLP
18
19
                                           By:     /s/ Kara A. Ritter
20                                                 Kara A. Ritter
                                                   Jon C. Yonemitsu
21                                                 Attorneys for Defendant
22
23   Date: November 2, 2018                        CUNNINGHAM LAW, APC
24
25                                         By:     /s/ Michael S. Cunningham
                                                   Michael S. Cunningham, Esq.
26                                                 Attorney for Plaintiff
27
28



     Case No. 4:18-CV-04933-KAW                       2.       STIPULATION AND PROPOSED ORDER TO
                                                           CONTINUE CASE MANAGEMENT CONFERENCE
 1                                    [PROPOSED] ORDER
 2          Upon stipulation of the parties, and good cause having been shown, IT IS HEREBY
 3   ORDERED that the Case Management Conference in the above-captioned matter is hereby
 4   CONTINUED to ___________________
                   December 4, 2018   at ____________.
                                           1:30 p.m.

 5          IT IS SO ORDERED.
 6
 7   Date: _____________
            11/5/18                     By:
 8                                             Hon. Kandis A. Westmore
                                               United States Magistrate Judge
 9                                             Northern District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case No. 4:18-CV-04933-KAW                  3.       STIPULATION AND PROPOSED ORDER TO
                                                      CONTINUE CASE MANAGEMENT CONFERENCE
